Citation Nr: 1426229	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from October and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  In a May 2014 letter, the Board informed the Veteran of this and his options for another Board hearing.  In response, the Veteran indicated that he did not desire another hearing.   

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  A left knee disability was not present until more than one year after discharge and is not otherwise related to service.

2.  A right knee disability was not present until more than one year after discharge and is not otherwise related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection of a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in October 2005 and May 2011.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment records (STRs), VA treatment records and the available post-service medical evidence identified by the appellant have been obtained.  In this regard, the Board notes that the Veteran has reported private treatment but has indicated that the records are not obtainable.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Furthermore, VA examination was conducted and probative medical opinions (i.e. opinions supported by a detailed rationale) have been obtained.  

Accordingly, the Board will address the merits of the appellant's claims. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a) (2006).  See also, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Service treatment records reflect that the Veteran reported sustaining an injury of his right knee while dismounting a helicopter.  Examination revealed full range of motion and very minor swelling.  The diagnosis was minor contusion, and the Veteran was released to duty.  Otherwise, service treatment records reveal no complaints or abnormal findings related to either knee, though the Veteran received treatment for the ankle and back, and a June 1982 service treatment record indicates that the Veteran had "no complaints" other than low back pain.  The report of the September 1982 separation examination reflects that both of the Veteran's knees were found to be normal on clinical evaluation.  

The post-service evidence of record reveals diagnoses of osteoarthritis, with treatment for left knee pain beginning in 2005.  In April 2005, the Veteran reported intermittent knee pain since hitting a rock on his left knee in 1981.  In June 2005, the Veteran reported left knee pain "for years," adding that he injured the knee while in the military.  

A November 2007 VA examination record reveals the Veteran's history of injuring the left knee by falling on a rock after a helicopter jump.  He reported that the medic erroneously recorded the injury as involving the right knee.  He denied additional injury of the left knee.  After examination, degenerative joint disease was diagnosed.  In December 2007, the Veteran reported that he injured the left knee during service and subsequently developed a right knee disability because of compensating for the left knee.  
 
A June 2011 VA examination record notes the Veteran's history of problems with the knee since the in-service injury.  The Veteran reported right knee pain since an in-service right knee injury and indicated that the left knee began to hurt around the same time because of shifting weight to his left knee.  He reported seeing a physician for his knees several times in the early 1980s.  The examiner reviewed the claims file.  The examiner noted that the Veteran was treated for a knee contusion in March 1982 and that subsequent treatment records for the back did not describe any knee problems.  The examiner further noted being unable to find the separation examination record.  The record indicates that after service, the Veteran worked for a moving company for three years, which was a "reasonably heavy" occupation.  After examination, degenerative joint disease, early stages, was diagnosed.  The examiner found it was less likely as not that the bilateral knee disability was etiologically related to service, including the March 1982 knee contusion.  The examiner also found it less likely than not that the right knee condition was aggravated by the left knee condition.  The examiner found the Veteran had age-related degenerative joint disease of both knees, which would not be caused by or associated with a single contusion during service, from which the Veteran had no sequelae.  Furthermore, the examiner found the age-related left knee degenerative joint disease would not cause or aggravate the age-related right knee degenerative joint disease.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a knee disability.  Initially, the Board finds that a preponderance of the evidence shows that no chronic knee disability was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect treatment for a minor knee contusion in 1982, subsequent service treatment and examination records do not suggest a persistent or chronic condition resulting from the contusion, though the Veteran reported other orthopedic complaints, and examination at separation was normal.  Furthermore, a VA examiner has provided a probative opinion that the bilateral knee disability was not related to service, to include the in-service injury during service.  There is no contrary medical opinion of record.

The Veteran currently asserts that the knee disabilities began during service and continued since service.  In support of this contention, he has submitted statements from people who have known him since 1983, reporting that the Veteran has complained of knee pain since that time.  The Veteran's ex-spouse also submitted statements.  Although she was married to the Veteran during service, she did not indicate that the Veteran complained of knee symptoms or injury during service.  Thus, the Veteran's current statements are the only evidence of chronic symptoms during service.  

Although competent to report a history of chronic right knee pain since service, the Board finds the history is not credible based on the more credible evidence of no chronic disability until after discharge, namely, the denial of non-low back symptoms in June 1982, the conflicting histories as to when the symptoms involving the non-injured knee began (in 2011 he reported bilateral knee symptoms during service but previously only reported unilateral knee symptoms during service),  and the initial history provided in April 2005 of intermittent, rather than chronic, knee pain since service.  Although the Veteran is competent to report intermittent knee pain during and since service, the Veteran is not competent to diagnose a chronic knee disability manifested by intermittent symptoms as opposed to a distinct episodes of symptoms or even multiple episodes of acute disorder manifested by pain and other symptoms, and based on the absence of a diagnosis of osteoarthritis until many years after service, and the VA examiner's probative determination that a current knee disability is not related to service, the Board finds that the preponderance of the evidence establishes that no chronic knee disorder was present until more than one year after the Veteran's discharge from service.  In this regard, the Board notes that although the Veteran has reported treatment from approximately 1983 to 1985, he has not reported that the treatment resulted in a diagnosis of osteoarthritis or any other chronic knee disorder.  Thus, the Board finds the history of treatment is not persuasive evidence of the existence of osteoarthritis in 1983.

Furthermore, the evidence does not suggest that a knee disability is related to service.  There is no medical opinion of record linking a knee disability to service.  As noted above, the Veteran has not provided a credible history of chronic knee symptoms during and since service.  A VA examiner has provided probative opinions (i.e. opinions supported by a rationale which is consistent with the record) that a knee disability was not caused by service, to include the injury therein.  Although the appellant might believe that his bilateral knee disability is related to service, the medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his knee disabilities.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.
 
In view of the Board's determination that service connection is not warranted for a left knee disability, the claim for service connection for right knee disability as secondary to left knee disability must also fail.

Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  



ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


